

117 HR 4555 IH: Oral Health Literacy and Awareness Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4555IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Cárdenas (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize a public education campaign across all relevant programs of the Health Resources and Services Administration to increase oral health literacy and awareness.1.Short titleThis Act may be cited as the Oral Health Literacy and Awareness Act of 2021.2.Oral health literacy and awareness campaignThe Public Health Service Act is amended by inserting after section 340G–1 of such Act (42 U.S.C. 256g–1) the following:340G–2.Oral health literacy and awareness(a)CampaignThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a public education campaign (referred to in this subsection as the campaign) across all relevant programs of the Health Resources and Services Administration (including the health center program, oral health workforce programs, maternal and child health programs, the Ryan White HIV/AIDS Program, and rural health programs) to increase oral health literacy and awareness.(b)StrategiesIn carrying out the campaign, the Secretary shall identify oral health literacy and awareness strategies that are evidence-based and focused on oral health care education, including education on prevention of oral disease such as early childhood and other caries, periodontal disease, and oral cancer.(c)FocusThe Secretary shall design the campaign to communicate directly with specific populations, including children, pregnant women, parents, the elderly, individuals with disabilities, and ethnic and racial minority populations, including Indians, Alaska Natives, and Native Hawaiians, in a culturally and linguistically appropriate manner.(d)OutcomesIn carrying out the campaign, the Secretary shall include a process for measuring outcomes and effectiveness.(e)Report to CongressNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the outcomes and effectiveness of the campaign.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $750,000 for each of fiscal years 2022 through 2026..